Exhibit ASSET PURCHASE AGREEMENT by and between Novastor Corporation as Seller and Data Storage Corporation as Purchaser November 10, 2008 ASSET PURCHASE AGREEMENT This ASSET PURCHASE AGREEMENT (this “Agreement”) is entered into as of November 10, 2008, by and between Data Storage Corporation, a Delaware Corporation (“Purchaser”), and Novastor Corporation., a California corporation (“Seller” or “Novastor”). WHEREAS, Seller is engaged in the business of developing and marketing data protection and availability software (the “Business”); WHEREAS, Seller wishes to sell to Purchaser and Purchaser wishes to purchase and assume from Seller, certain assets and liabilities with respect to the Business on the terms and subject to the conditions set forth in this Agreement; NOW THEREFORE, In consideration of the mutual covenants, agreements, representations and warranties contained in this Agreement, the parties agree as follows: ARTICLE I PURCHASE AND SALE OF ASSETS 1.1Sale and Transfer of Assets.On and subject to the terms and conditions set forth in this Agreement, Seller agrees to sell, convey, transfer, assign and deliver to Purchaser, and Purchaser agrees to purchase and acquire from Seller, free and clear of any encumbrances, all of Seller’s right, title, and interest in and to all of the assets of Seller as set forth on Schedule 1.1 attached hereto (“Purchased Assets”) at the Closing in consideration for the payment by Purchaser of the Purchase Price as specified below in Section 1.3.The Purchased Assets shall not include any of Novastor’s accounts receivable, intellectual property, software or hardware. 1.2No Assumption of Liabilities.Other than as set forth in Schedule 1.2, the Purchaser shall in no event assume or be responsible for any liabilities, liens, security interests, claims, obligations or encumbrances of Seller, contingent or otherwise. 1.3Consideration.Upon the terms and subject to the satisfaction of the conditions contained in this Agreement, in consideration of the aforesaid sale, assignment, transfer and delivery of the Purchased Assets, Buyer will pay or cause to be paid a purchase price consisting of (i) the sum of One Hundred Seventeen Thousand Eighteen Dollars and Fifty-Six Cents ($117,018.56) in cash at Closing (the “Closing Payment”), (ii) the Assumed Liabilities (as defined in Section 1.2 below), (iii) the Guaranteed Post-Closing Payments (as defined below) and (iv) and the Thirteenth Month Payment (as defined below) (collectively, the “Purchase Price”). 1.3.1Payment of Purchase Price (a)Closing Payment.The Closing Payment will be made by the Purchaser to the Seller at Closing.The Purchaser will wire funds of One Hundred Thirteen Thousand, Three Hundred Fifty Dollars and Sixty-Three Cents ($113,350.63) to Seller’s bank adjusting Closing Payment for deferred revenues of Twelve Thousand Four Hundred Twenty-Three Dollars and Ninety Cents ($12,423.90) already received by NovaStor plus uncollected accounts receivables aged 90 days or less of Two Thousand Seven Hundred Fifty-Six Dollars and Three Cents ($2,756.03) and hosting, support and management fees during the transition period of Six Thousand Dollars ($6,000.00). -1- (b)Guaranteed Post-Closing Payment.For the calendar month of May 2009 up to and including the calendar month of October 2009, monthly payments (each a “Guaranteed Post-Closing Payment” and collectively, the “Guaranteed Post-Closing Payments”) shall be made by the Purchaser to the Seller.Each Guaranteed Post-Closing Payment shall be equal to Nine Thousand Seven Hundred Fifty-One Dollars and Fifty-Five Cents ($9,751.55). (c)Thirteenth Month Payment.Within thirty (30) days after the end of the
